             Case 8:18-cv-00492-PX Document 42 Filed 11/27/19 Page 1 of 2




James C. Bailey
jcb@becounsel.com


                                                              November 27, 2019

VIA ECF/PACER

Hon. Paula Xinis
United States District Court
6500 Cherrywood Lane
Greenbelt, MD 20770

         Re:      Notice of Appeal, ECF No. 39

Dear Judge Xinis:

        We write to the Court regarding the notice of appeal filed by Michael Buesgens on
November 25, 2019. See ECF No. 39. Plaintiff Thuy-Ai Nguyen and her counsel wish to notify
the Court that neither Plaintiff nor her counsel have any connection to, or knowledge of, Mr.
Buesgens. Frankly, neither Plaintiff nor her counsel have any idea who Mr. Buesgens is or why he
is attempting to file documents in this case.

        Based on brief research, it appears Mr. Buesgens attempts to file intervenor papers in
federal lawsuits throughout the country in cases to which he has no connection. See e.g. Buesgens
v. Jacobs, et al., Case No. 2:17-mc-00051-JPS, ECF No. 3 (E.D. Wisc. Jan. 31, 2018) (noting Mr.
Buesgens’ “unrelenting campaign of frivolous filings across the country”), Equal Employment
Opportunity Commission v. Advanced Home Care, Inc., Case No. 1:17-cv-00646, ECF No. 39
(M.D.N.C. June 28, 2019) (noting that “Buesgens is a serial litigant who frequently files frivolous
actions in federal courts and is subject to a nationwide injunction based on his extensive history of
frivolous filings”), Buesgens v. Brown, 567 F. Supp. 2d 26, 29 n.1 (D.D.C. 2008) (describing
Buesgens as a “serial litigant”). Apparently, Mr. Buesgens’ country-wide, frivolous filings have
caused one District Judge to issue a nationwide injunction against Mr. Buesgens from filing any
further documents in any federal court. See Buesgens v. Travis County, Texas, et al., Case No.
1:07-cv-00427-SS, ECF No. 4 (W.D. Texas June 21, 2007).




Bailey & Ehrenberg PLLC
1015 18TH Street N.W., Suite 204   Tel (202) 331-1331
Washington, DC 20036               Fax (202) 318-7071
becounsel.com
          Case 8:18-cv-00492-PX Document 42 Filed 11/27/19 Page 2 of 2



                                                                                     Page 2 of 2

        Plaintiff and her counsel, therefore, wish to make clear to the Court that they have no
connection to Mr. Buesgens and have never had any communications with him. As such, Plaintiff
is confident that Mr. Buesgens’ unwelcome intrusion will not prejudice her case.

                                                   Sincerely,


                                                   James C. Bailey
